DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 3, 4, 5, 6, 7, 8, 12, 13, 14, 15, 16, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sartor US-20170119456-A1 in view of Yamada US-20140378971-A1.
With respect to claim 1, Although Sartor teaches:
An electrosurgical forceps (Sartor 0005 Fig. 2 200), comprising: first and second shaft members (Sartor 0038 Fig. 2 212a 212b); first and second jaw members extending distally from the respective first and second shaft members (Sartor 0038 Fig. 2 210 220), each of the first and second jaw members defining a longitudinal axis and a curved distal section curving off of the longitudinal axis (Sartor 0036 Fig. 3A Fig. 3B), the curved distal section of each of the first and second jaw members defining a width at the proximal end thereof, the curved distal section of each of the first and second jaw members including a distal tip portion defined as an area within a concave side of a curved distal perimeter of the distal tip portion (Sartor 0036 0038 Fig. 3A 319 326 Fig. 3B 329), the distal tip portion of each of the first and second jaw members defining a diameter transversely thereacross (Sartor 0036 0038 Fig. 3A 311A Fig. 3B 311B); and a pivot coupling the first and second shaft members (Sartor 0038 Fig. 2 265) with one another such that the first and second shaft members are movable relative to one another between a spaced-apart position and an approximated position to move the first and second jaw members relative to one another between an open position and a closed position (Sartor 0038 Fig. 2 210 220).
It fails to teach a ratio of width the proximal and distal tip portion of the jaw members. However, in the same field of endeavor Yamada teaches surgical forceps (Yamada 0010 0055 Fig. 1 10):
wherein a ratio of the width of the proximal end of the curved (Sartor teaches jaw members with a curved distal end as above (Sartor 0036 0038 Fig. 3A 319 326 Fig. 3B 329)) distal section of each of the first and second jaw members to the width of the diameter of the distal tip portion of each of the first and second jaw members is in a range of from about 1.60 to about 2.00 (As is illustrated in Yamada Fig. 17A the width of the jaw members 1 mm from the distal end is 1.30 mm, and as is illustrated in Yamada Fig. 17I the width of the jaw members 21 mm from the distal end is 2.10 mm resulting in a width ratio between 1.60 and 2.00. When the examiner interprets the proximal end and distal end to be the most distal and proximal points of the jaw members a similar ratio range is found. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to teach a ratio between 1.60 and 2.00, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to 
	With respect to claim 2, Yamada further teaches:
wherein the ratio is in a range of from about 1.70 to about 1.90 (As is illustrated in Yamada Fig. 17A the width of the jaw members 1 mm from the distal end is 1.30 mm, and the jaw member width tapers to 1.00 mm at the distal most end as is illustrated in Fig. 4. As is illustrated in Yamada Fig. 17I the width of the jaw members 21 mm from the distal end is 2.10 mm. There are a range of widths between the most distal end width of 1.00 mm and the 1 mm from the distal end of width of 1.30 mm (i.e. 1.20 mm) that satisfy the ratio range of 1.70 to 1.90 when calculated with the width of 2.10 mm found 21 mm from the distal end of the jaw members. When the examiner interprets the proximal end and distal end to be the most distal and proximal points of the jaw members a similar ratio range is found. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to teach a ratio between 1.70 and 1.90, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art).

	With respect to claim 3, Yamada further teaches:
wherein the ratio is in a range of from about 1.75 to about 1.85 (As is illustrated in Yamada Fig. 17A the width of the jaw members 1 mm from the distal end is 1.30 mm, and the jaw member width tapers to 1.00 mm at the distal most end as is illustrated in Fig. 4. As is illustrated in Yamada Fig. 17I the width of the jaw members 21 mm from the distal end is 2.10 mm. There are a range of widths between the most distal end width of 1.00 mm and the 1 mm from the distal end of width of 1.30 mm (i.e. 1.20 mm) that satisfy the ratio range of 1.75 to 1.85 when calculated with the width of 2.10 mm found 21 mm from the distal end of the jaw members. When the examiner interprets the proximal end and distal end to be the most distal and proximal points of the jaw members a similar ratio range is found. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to teach a ratio between 1.75 and 1.85, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art).

	With respect to claim 4, Yamada further teaches:
wherein the ratio is about 1.80 (As is illustrated in Yamada Fig. 17A the width of the jaw members 1 mm from the distal end is 1.30 mm, and the jaw member width tapers to 1.00 mm at the distal most end as is illustrated in Fig. 4. As is illustrated in Yamada Fig. 17I the width of the jaw members 21 mm from the distal end is 2.10 mm. There is a width between 

	With respect to claim 5, Sartor teaches:
wherein the distal tip portion of each of the first and second jaw members defines a half-ellipse (Sartor Fig. 3A 310 Fig. 3B 320), wherein the curved distal perimeter of each of the first and second jaw members defines a half- circumference of the half-ellipse (Sartor Fig. 3A 316 Fig. 3B 326), and wherein the diameter of each of the first and second jaw members is a full diameter of the half-ellipse (Sartor Fig. 2 210 220).  

	With respect to claim 6, Sartor teaches:
wherein each of the first and second jaw members further includes a straight proximal section centered on the longitudinal axis thereof , the curved distal section extending from the straight proximal section (Sartor 0036 Fig. 3A 319 the area between the dashed lines, and Fig. 3B 329 the area between the dashed lines).  

	With respect to claim 7, Yamada further teaches:
wherein the straight proximal section defines a length of up to about 0.125 inches (Yamada 0059 Fig. 4 126 the straight proximal jaw member section is 3mm or about 0.125 inches)

	With respect to claim 8, Sartor teaches:
wherein the straight proximal section defines a substantially constant width equal to the width of the proximal end of the curved distal section (Sartor 0036 Fig. 3A 313 to the first dashed line, and Fig. 3B 323 to the first dashed line).  

	With respect to claim 12, Although Sartor teaches:
An electrosurgical forceps (Sartor 0005 Fig. 2 200), comprising: first and second shaft members (Sartor 0038 Fig. 2 212a 212b); first and second jaw members extending distally from the respective first and second shaft members (Sartor 0038 Fig. 2 210 220), each of the first and second jaw members including an opposed, inwardly-facing side having a proximal end and a distal tip portion defined as an area within a concave side of a curved distal perimeter of the distal tip portion (Sartor 0036 0038 Fig. 3A 319 326 Fig. 3B 329); and a pivot coupling the first and second shaft members with one another (Sartor 0038 Fig. 2 265) such that the first and second shaft members are movable relative to one another between a spaced-apart position and an approximated position to move the first and second jaw members relative to one another between an open position and a closed position (Sartor 0038 Fig. 2 210 220).
It fails to teach a ratio of the height proximal and distal tip portion of the jaw members. However, in the same field of endeavor Yamada teaches surgical forceps (Yamada 0010 0055 Fig. 1 10):

- 59 -ratio of a height of the first and second jaw members at the proximal ends of the inwardly-facing sides (Sartor teaches jaw members with inwardly-facing sides as above (Sartor 0036 0038 Fig. 3A 319 326 Fig. 3B 329)) of the first and second jaw members to a height of the first and second jaw members at the distal tip portions of the first and second jaw members is in a range of about 1.80 to about 2.10 (As is illustrated in Yamada Fig. 17A the height of the jaw members 1 mm from the distal end is 1.00 mm, and as is illustrated in Yamada Fig. 17E the height of the jaw members 11 mm from the distal end is 1.80 mm resulting in a height ratio between 1.80 to 2.10. When the examiner interprets the proximal end and distal end to be the most distal and proximal points of the jaw 

	With respect to claim 13, Yamada further teaches:
wherein the ratio is in a range of from about 1.85 to about 2.05 (As is illustrated in Yamada Fig. 17B the height of the jaw members 2 mm from the distal end is 1.10 mm, and as is illustrated in Yamada Fig. 17I the height of the jaw members 21 mm from the distal end is 2.20 mm resulting in a height ratio between 1.85 to 2.05. When the examiner interprets the proximal end and distal end to be the most distal and proximal points of the jaw members a similar ratio range is found. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to teach a ratio between 1.85 and 2.05, since it has been held that where the general conditions of a claim are disclosed in the 
	With respect to claim 14, Yamada further teaches:
wherein the ratio is in a range of from about 1.90 to about 2.00 (As is illustrated in Yamada Fig. 17B the height of the jaw members 2 mm from the distal end is 1.10 mm, and as is illustrated in Yamada Fig. 17I the height of the jaw members 21 mm from the distal end is 2.20 mm resulting in a height ratio within 1.90 to 2.00. When the examiner interprets the proximal end and distal end to be the most distal and proximal points of the jaw members a similar ratio range is found. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to teach a ratio within 1.90 and 2.00, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art).
	With respect to claim 15, Yamada further teaches:
wherein the ratio is about 1.94 (As is illustrated in Yamada Fig. 17B the height of the jaw members 2 mm from the distal end is 1.10 mm, and as is illustrated in Yamada Fig. 17I the height of the jaw members 21 mm from the distal end is 2.20 mm resulting in a height ratio of about 1.94. When the examiner interprets the proximal end and distal end to be the most distal and proximal points of the jaw members a similar ratio range is found. Therefore it would have been obvious to one having ordinary skill in 
	With respect to claim 16, Sartor teaches:
wherein the distal tip portion of each of the first and second jaw members defines a half-ellipse (Sartor Fig. 3A 310 Fig. 3B 320) with the curved distal perimeter of each of the first and second jaw members defining a half-circumference of the half-ellipse (Sartor Fig. 3A 316 Fig. 3B 326), and wherein the height of the first and second jaw members at the distal tip portions thereof is measured at a full diameter of the half-ellipse of each of the first and second jaw members (Sartor Fig. 2 210 220). 
	With respect to claim 17, Sartor teaches:
further comprising a lockbox configuration surrounding the pivot (Sartor 0038 Fig. 2 265), wherein the proximal end of the inwardly-facing side - 60 - Docket No.: A0000898US01 (203-12394 A)of each of the first and second jaw members is defined at the point where at least one of the first or second jaw members extends distally from the lockbox configuration (Sartor 0039 Fig. 3A 313 Fig. 3B 323).  
	With respect to claim 18, Sartor teaches: 
wherein each of the first and second jaw members is curved along a portion of a length thereof (Sartor 0036 Fig. 3A 319 the area between the dashed lines, and Fig. 3B 329 the area between the dashed lines).	

Claim 9, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sartor US-20170119456-A1 in view of Yamada US-20140378971-A1 and further in view of Kuester US-20040254596-A1.
With respect to claim 9, although Sartor in combination with Yamada as above teach all of the elements of claim 1 they fail to teach the specific angle of curvature range for the jaw members. However, in the same field of endeavor Kuester teaches a surgical clamp (Kuester 0002 Fig. 6): 
wherein the curved distal section of each of the first and second jaw members defines an angle of curvature of about 15 degrees to about 25 degrees (Kuester 0028 Fig. 6 teaches a jaw member curvature angle range that encompasses 15 to 25 degrees).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrosurgical forceps of Sartor in combination with Yamada as above with the jaw member curvature angle range of Kuester in order to achieve the desired configuration which may vary depending upon the procedure (Kuester 0028).

	With respect to claim 10, Kuester further teaches:
wherein the curved distal section of each of the first and second jaw members defines an angle of curvature of about 17 degrees to about 23 degrees (Kuester 0028 Fig. 6 teaches a jaw member curvature angle range that encompasses 17 to 23 degrees).  

	With respect to claim 11, Kuester further teaches:
wherein the curved distal section of each of the first and second jaw members defines an angle of curvature of about 19 degrees to about 21 degrees (Kuester 0028 Fig. 6 teaches a jaw member curvature angle range that encompasses 19 to 21 degrees).


Allowable Subject Matter
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose the following limitations of the applicant’s claimed and disclosed invention: An electrosurgical forceps, comprising: first and second shaft members; first and second jaw members extending distally from the respective first and second shaft members, each of the first and second jaw members including a distal tip portion defined as an area within a concave side of a curved distal perimeter of the distal tip portion; and a pivot coupling the first and second shaft members with one another such that the first and second shaft members are movable relative to one another between a spaced-apart position and an approximated position to move the first and second jaw 

The prior art fails to disclose the stiffness as claimed. While the prior art mentions the use of layers of materials with various stiffness and hardness measurements, the prior art fails to disclose that when measuring from a center of the pivot and a point within the area of the respective jaw member or a proximal end of the respective jaw member to a point within the area of the respective jaw member is not mentioned. The stiffness of a jaw member is not only dependent on the properties of the materials used but also the thickness and configuration of the jaw which is not found in the prior art in the claimed areas of measurement in the claimed ranges. The prior art fails to disclose this thickness measurement as claimed.
The cited references alone or in combination fail disclose the cited arrangement and one of ordinary skill would not create the claimed end effector in the claimed arrangement without the motivation provided by the applicant.
Claims 19-26 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 08/03/2021, with respect to claims 19-26 have been fully considered and are persuasive.  The 102 rejection of claims 19-26 has been withdrawn. 

Applicant's arguments filed 08/03/2021 have been fully considered but they are not persuasive. With regards to the rejection of claims 1-19, Applicant argues that the prior art of Yamada does not teach or suggest a configuration in which both jaw members, meet the ranges recited in independent claims 1 and 12. The examiner respectfully disagrees. The examiner has relied on both Sartor and Yamada in order to render the claimed invention obvious. As shown by Sartor, both jaw members are made of the same composition of materials and would therefore be created to be similar in heights and widths. When applying the teaching reference of Yamada in which there are various heights and widths which can be achieved during manufacturing of a jaw member, can be applied to both jaw members of Sartor. In keeping with the jaw members to be of similar structural composition the ratios of the heights would fall within the ranges as claimed when the two references are considered together. 
The end effector structures as claimed in independent claims 1 and 12 are rendered obvious by the combination of Sartor and Yamada.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103. The examiner can normally be reached Monday, Tuesday and Thursday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571)272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/A.L.Z/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794